                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

RONNIE GULLY, JR., # B-88170,                  )
                                               )
                      Plaintiff,               )
                                               )
       vs.                                     )        Case No. 18-cv-539-NJR
                                               )
DEREK HUNDLEY,                                 )
TRENT RALSTON,                                 )
RANDALL D. BAYLOR,                             )
BASNETT, 1 and                                 )
GIVENS,                                        )
               Defendants.                     )

                          MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Plaintiff Ronnie Gully, an inmate of the Illinois Department of Corrections

(“IDOC”) currently incarcerated at Pinckneyville Correctional Center (“Pinckneyville”),

brought this civil rights action pursuant to 42 U.S.C. § 1983.

                                        BACKGROUND

       At all times relevant to the Complaint, Gully was an IDOC inmate housed at

Lawrence Correctional Center (“Lawrence”). Defendant Derek Hundley was a

Correctional Lieutenant; Defendant Trent Ralston was a Correctional Officer, Defendant

Jeremy Givens was a Correctional Lieutenant, and Defendant Haley Basnett was a mental

health professional employed by Wexford Health Sources, Inc.

       This lawsuit concerns two separate incidents which occurred in October 2017. In


1
 Although originally identified by Gully as “Ms. Basinette,” this defendant has since identified
herself as “Haley Basnett.” Thus, the Clerk of Court is DIRECTED to change her name on the
docket sheet.
                                         Page 1 of 18
the first one, on October 11, 2017, Gully complained of breathing problems and chest pain

to Ralston while they were on a line movement back from the chow hall at approximately

5:20 p.m. and requested medical attention. Ralston indicated he would see if a lieutenant

could take Gully to healthcare after the inmates returned to the housing unit from the

chow line. At Gully’s request, Ralston secured Gully in the shower area so he could watch

him until a lieutenant arrived.

      Lieutenant Hundley later arrived to take Gully to the healthcare unit. Gully had

previously sued Hundley over a December 2016 disciplinary ticket. (Doc. 1, p. 80); Gully

v. Hundley, et al., Case No. 15-cv-211-DRH-SCW (S.D. Ill.). Hundley ordered Gully to cuff

up and asked why Gully hadn’t done so when his officer ordered him to do so. Gully

protested that he had never been given such an order, and that Ralston had locked him

in the shower. Gully eventually cuffed up. Hundley allegedly threatened to write Gully

“another ticket” if he was lying about his orders for breathing treatments. Gully claims

that Hundley intentionally delayed getting him to healthcare against prison policy that

called for a “code 3 medical emergency” response to symptoms of chest pain and

breathing problems. (Doc. 1, pp. 80-81).

      Gully arrived at the healthcare unit at 5:40 p.m. and was examined by a healthcare

professional (Doc. 78, Ex. A, p. 111; Ex. H, p. 137-138). Although there is some dispute

about what exactly transpired during that visit, Gully continued to move around and was

talking during the assessment (Doc. 78, Ex. H, p. 138), and a number of questions went

unanswered because Gully was “yelling @ security” and threatening staff. (Doc. 78,

Ex. H, pp. 137-138). He was released from the healthcare unit that evening with

                                      Page 2 of 18
instructions to “put on MD line for [follow up] next week if cont[inue] to have

[complaints] of chest discomfort.” (Doc. 78, Ex. H, p. 137). He was then taken to

segregation because he disobeyed a direct order to cuff up prior to being transported to

the healthcare unit. (Doc. 78, Ex. A, p. 114).

       The next incident occurred five days later, on October 16, 2017. Gully alleges in the

Complaint that Basnett fabricated a report that he was suicidal, despite his “relentless”

arguments that he did not want to kill himself. Gully claims that Givens threatened to

call in the Orange Crush team to force Gully out of his cell, so Gully ultimately agreed to

go to the suicide housing unit. He was placed in a cell that allegedly had urine, feces, and

blood smeared on the walls, semen stains on the mattress, and a terrible foul odor.

According to Gully, Basnett came to the suicide cell later that day and told Gully that she

put him on suicide watch to teach him a lesson, because she heard of his situation with

her friend Hundley, who has “a far reach.” Although Gully alleged in the Complaint that

he remained in the contaminated watch cell for 48 hours without clothes to protect him

from the cold, he admitted in his deposition that he had a smock to wear, and the

evidence now establishes that Gully was in the crisis watch cell for about 24 hours.

       Following a merits review pursuant to 28 U.S.C. §1915A, the Court allowed the

action to proceed on the following claims:

       Count 1:      Eighth Amendment deliberate indifference claim against
                     Ralston and Hundley, for delaying Gully’s medical treatment
                     for his breathing problems and chest pain;

       Count 2:      First Amendment retaliation claim against Hundley for
                     intentionally delaying Gully’s medical treatment;


                                        Page 3 of 18
       Count 3:      First Amendment retaliation claim against Basnett and
                     Hundley, for placing Gully in a filthy suicide-watch cell to
                     punish him for suing Hundley;

       Count 4:      State law claim for intentional infliction of emotional distress
                     against Basnett, for placing Gully in a filthy suicide-watch cell
                     when he was not suicidal; and

       Count 5:      Eighth Amendment claim against Basnett and Givens for
                     housing Gully in a suicide-watch cell contaminated with
                     human waste and bodily fluids.

All defendants have now moved for summary judgment (Docs. 51, 54). Following the

filing of these summary judgment motions, counsel was recruited to represent Gully (see

Doc. 67), and counsel entered an appearance on August 26, 2019 (Doc. 69). Magistrate

Judge Sison allowed counsel to conduct a limited amount of additional discovery needed

to address the motions for summary judgment (see Doc. 73), and counsel filed responses

to both motions for summary judgment on November 13, 2019 (Docs. 79, 80). Defendants

Givens, Hundley, and Ralston filed a reply in support of their motion (Doc. 81),

Defendant Basnett also filed reply to Plaintiff’s response (Doc. 82).

                                        DISCUSSION

       Federal Rule of Civil Procedure 56 governs motions for summary judgment.

“Summary judgment is appropriate ‘if the movant shows that there is no genuine dispute

as to any material fact and that the movant is entitled to judgment as a matter of law.’”

Anderson v. Donahoe, 699 F.3d 989, 994 (7th Cir. 2012) (quoting FED. R. CIV. P. 56(a)). Accord

Archdiocese of Milwaukee v. Doe, 743 F.3d 1101, 1105 (7th Cir. 2014). A genuine issue of

material fact remains “if the evidence is such that a reasonable jury could return a verdict

for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Accord

                                        Page 4 of 18
Bunn v. Khoury Enterpr., Inc., 753 F.3d 676, 681-82 (7th Cir. 2014).

       In assessing a summary judgment motion, the district court views the facts in the

light most favorable to, and draws all reasonable inferences in favor of, the nonmoving

party. Anderson, 699 F.3d at 994; Delapaz v. Richardson, 634 F.3d 895, 899 (7th Cir. 2011).

As the Seventh Circuit has explained, as required by Rule 56(a), “we set forth the facts by

examining the evidence in the light reasonably most favorable to the non-moving party,

giving [him] the benefit of reasonable, favorable inferences and resolving conflicts in the

evidence in [his] favor.” Spaine v. Cmty. Contacts, Inc., 756 F.3d 542, 544 (7th Cir. 2014).

I. Count I—Eighth Amendment Deliberate Indifference—Ralston and Hundley

       Defendants Ralston and Hundley argue they are entitled to summary judgment

on Count 1 because neither was deliberately indifferent to Gully’s medical needs.

Specifically, Defendant Ralston points to the fact that after Gully told him he was

suffering from chest pains and shortness of breath while on line movement on October

11, 2017, Ralston told Gully he would contact the lieutenant and the healthcare unit when

they got back to the housing unit. When they returned to the housing unit, Gully obtained

his inhaler from his cell, and he was then placed in a secure shower while the lieutenant

and healthcare unit were notified.

       While Gully alleged in his Complaint that an hour passed between the time

Ralston placed him in the shower and when Ralston and Hundley returned to take him

to healthcare, the incident reports and medical records suggest that it was actually about

20-25 minutes between the time Gully was placed in the secure shower and when he was

taken to the healthcare unit. (See Doc. 78, Ex. G—Sergeant Hanson arrives in HUC at 5:45

                                        Page 5 of 18
p.m. and Gully is already there; Ex. H, p. 137-138, medical record started at 5:40 p.m.)

And, during this time, Gully admits he had his inhaler (his current prescribed medication

for shortness of breath).

       The Eighth Amendment prohibits cruel and unusual punishment and deliberate

indifference to the “serious medical needs of a prisoner constitutes the unnecessary and

wanton infliction of pain forbidden by the Constitution.” Rodriguez v. Plymouth Ambulance

Serv., 577 F.3d 816, 828 (7th Cir. 2009) (citation omitted). A prisoner is entitled to

“reasonable measures to meet a substantial risk of serious harm”—not to demand specific

care. Forbes v. Edgar, 112 F.3d 262, 267 (7th Cir. 1997).

       In order to prevail on a claim of deliberate indifference, a prisoner who brings an

Eighth Amendment challenge of constitutionally-deficient medical care must satisfy a

two-part test. Arnett v. Webster, 658 F.3d 742, 750 (7th Cir. 2011). The first consideration is

whether the prisoner has an “objectively serious medical condition.” Id. Accord Greeno v.

Daley, 414 F.3d 645, 653 (7th Cir. 2005). “A medical condition is objectively serious if a

physician has diagnosed it as requiring treatment, or the need for treatment would be

obvious to a layperson.” Hammond v. Rector, 123 F. Supp. 3d 1076, 1084 (S.D. Ill. 2015)

(quoting Pyles v. Fahim, 771 F.3d 403, 409 (7th Cir. 2014)). It is not necessary for such a

medical condition to “be life-threatening to be serious; rather, it could be a condition that

would result in further significant injury or unnecessary and wanton infliction of pain if

not treated.” Gayton v. McCoy, 593 F.3d 610, 620 (7th Cir. 2010). Accord Farmer v. Brennan,

511 U.S. 825, 828 (1994) (violating the Eighth Amendment requires “deliberate

indifference to a substantial risk of serious harm”) (internal quotation marks omitted)

                                         Page 6 of 18
(emphasis added).

       The second consideration requires a prisoner to show that a prison official has

subjective knowledge of—and then disregards—an excessive risk to inmate health. Id. at

653. A plaintiff need not show the individual “literally ignored” his complaint, but that

the individual was aware of the condition and either knowingly or recklessly disregarded

it. Hayes v. Snyder, 546 F.3d 516, 524 (7th Cir. 2008). “Something more than negligence or

even malpractice is required” to prove deliberate indifference. Pyles, 771 F.3d at 409.

Deliberate indifference involves “intentional or reckless conduct, not mere negligence.”

Berry v. Peterman, 604 F.3d 435, 440 (7th Cir. 2010) (citing Gayton, 593 F.3d at 620).

       Here, even assuming that Gully can satisfy the first prong and he was, in fact,

suffering from a serious medical condition, there is simply no evidence that either Ralston

or Hundley were deliberately indifferent to that condition. Gully admits that Ralston

allowed him to get his inhaler (see Doc. 78, Ex. A, p. 106) before he placed him in the

secure shower (which Gully requested—see Doc. 78, Ex. A, p. 105-106), and he had it the

entire time he was in the shower (Doc. 78, Ex. A, p. 106). While Gully points to the fact

that Ralston and Hundley testified they were not aware that Gully had his inhaler in the

shower, the Court notes that they simply did not recall this fact one way or the other

(Doc. 79, Ex. J, pp. 39-40; Ex. K, p. 47). And Ralston testified that he could have heard

Gully if he had called to him from the shower (Doc. 79, Ex. J, p. 91), and Gully admits

there were other inmates within earshot (Doc. 78, Ex. A, pp. 87-90).

       Moreover, while 20 or more minutes may have passed between the time Gully was

placed in the secure shower and when he was transported to the healthcare unit, there is

                                        Page 7 of 18
no evidence that the delay was caused by Ralston and Hundley knowingly or recklessly

disregarding Gully’s condition. Ralston has attested that he had to secure the remainder

of the chow line before he could transport Gully to the healthcare unit. Gully admits that

he doesn’t have “the slightest idea” why it took Hundley some time (even if it was an

hour, as Gully claims) to get to this cell. (Doc. 78, Ex. A, p. 107, line 4). And Gully also

admits he doesn’t know what Hundley was doing before he came or even what his duties

at the time involved. (Doc. 78, Ex. A, p. 107, lines 6-11). While Gully tries to create a

dispute about whether Ralston called the healthcare unit after placing him in the secure

shower, it is undisputed that “the healthcare unit was called and [Gully] was eventually

taken by wheelchair to the healthcare unit for treatment.” (See Doc. 79, p. 3, para. 9, and

related citations). Moreover, whether the healthcare unit was called first or not appears

to be immaterial, because it is undisputed that Gully was in fact taken to the healthcare

unit (again, whether it was 20 minutes or an hour, there is no dispute that he arrived there

that evening and was treated).

       And finally, perhaps most importantly, there is no evidence that any delay—

whether it was 20 minutes or an hour as Gully alleges—caused Gully’s symptoms to

worsen or his medical issues to become more serious. In other words, there is simply no

evidence in the records from which a jury could find that any delay caused Gully harm.

A delay can amount to deliberate indifference if it exacerbates the injury or unnecessarily

prolongs a plaintiff’s pain. Perez v. Fenoglio, 792 F.3d 768, 777-78 (7th Cir. 2015). “In cases

where prison officials delayed rather than denied medical assistance to an inmate, courts

have required the plaintiff to offer ‘verifying medical evidence’ that the delay (rather than

                                         Page 8 of 18
the inmate’s underlying condition) caused some degree of harm. That is, a plaintiff must

offer medical evidence that tends to confirm or corroborate a claim that the delay was

detrimental.” Jackson v. Pollion, 733 F.3d 786, 790 (7th Cir. 2013) (internal citations

omitted). Gully fails to offer any such evidence. When Gully arrived at the healthcare unit

at 5:40 p.m., the medical records reflect that he was talking and then yelling, threatening

staff. (Doc. 78, Ex. H, p. 137-138). The nurse noted no signs of active cardiac issues, and

Gully was able to move around and talk. Gully admits that when he got to the healthcare

unit, medical staff took his blood pressure and vital signs and checked his breathing.

(Doc. 78, Ex. A, p. 111, lines 15-22). Ultimately, he was discharged from the healthcare

unit and put on the medical call line for follow up the following week. There is nothing

in the record that suggests that any delay—caused by whatever the reason—resulted in

any physical harm to Gully. Similarly, there is no evidence that the fact that Hundley

ordered Gully to cuff up during the trip to the healthcare unit (whatever his reason for

doing so) caused any harm to Gully.

       Because there is no evidence that Ralston and Hundley acted with deliberate

indifference when responding to Gully’s medical need on October 11, 2017, they are

entitled to summary judgment on Count I.

II.    Count II—Retaliation—Hundley

       A prison inmate has a First Amendment right of course to file grievances, lawsuits,

or otherwise complain about their conditions of confinement. See, e.g., Gomez v. Randle,

680 F.3d 859, 866 (7th Cir. 2012); Walker v. Thompson, 288 F.3d 1005 (7th Cir. 2002); DeWalt

v. Carter, 224 F.3d 607 (7th Cir. 2000); Babcock v. White, 102 F.3d 267 (7th Cir. 1996); Cain v.

                                         Page 9 of 18
Lane, 857 F.2d 1139 (7th Cir. 1988). To prevail on his claim of First Amendment retaliation,

Gully must prove that “(1) he engaged in activity protected by the First Amendment;

(2) he suffered a deprivation that would likely deter First Amendment activity in the

future”; and (3) a causal connection between the two. Bridges v. Gilbert, 557 F.3d 541, 546

(7th Cir. 2009) (citation omitted).

       At the summary judgment stage, Gully “must show that he has evidence from

which a reasonable jury could find that the defendant’s knowledge of his protected

activity was a substantial or motivating factor in [his] decision to take an adverse action

against him.” Thomas v. Walton, 461 F. Supp.2d 786, 796 (S.D. Ill. 2006).

       Gully’s first retaliation claim asserts that Defendant Hundley delayed taking him

to get medical treatment on October 11, 2017, because of a desire to retaliate against him

for filing and pursuing a lawsuit against Hundley. Gully did in fact file a lawsuit against

Hundley in February 2017 (Case No. 17-cv-211-DRH-SCW), and it was pending at the

time of the events described in his Complaint. That satisfies the first factor mentioned

above and leads the Court to consider the second and third factors.

       As explained with respect to Count I, however, any delay between the time Gully

complained of his medical condition and the time he arrived at the healthcare unit was

not caused by Hundley knowingly or recklessly disregarding Gully’s condition. Again,

whether it was 20 minutes or an hour, there is no evidence that Hundley took adverse

action against Hundley by intentionally causing the delay. Stated differently, Gully has

produced no evidence that retaliation was a substantial or motivating factor in Hundley’s

response to his condition or his transport to the healthcare unit. Even if there was

                                       Page 10 of 18
evidence of retaliation, which there is not, the Court finds that the alleged retaliation—a

delay of 20 minutes or even 60 minutes to get to the healthcare unit—with no evidence of

what caused the delay, would not rise to the level of a constitutional violation. As the

Seventh Circuit has stated, “[i]t would trivialize the First Amendment to hold that

harassment for exercising the right of free speech was always actionable no matter how

unlikely to deter a person of ordinary firmness from that exercise.” Bart v. Telford, 677

F.2d 622, 625 (7th Cir. 1982). And finally, also as set forth above, there is no evidence that

Gully suffered any sort of deprivation in connection with any purported delay in his

treatment. Thus, Gully has failed to produce evidence of retaliation sufficient to

withstand summary judgment on Count II.

III.   Count III—Retaliation—Basnett and Hundley

       Gully’s other claim for retaliation is that Basnett and Hundley place him in a dirty

crisis watch cell in retaliation for the same lawsuit mentioned above. Defendant Hundley

argues that he lacks sufficient personal involvement in the determination to place Gully

in the cell to hold him liable on this claim. Bassett asserts that she had a valid reason for

placing Gully in the cell (his threat of suicide), and Gully has produced no evidence that

Basnett was aware of his lawsuit against Hundley. Moreover, Basnett argues that Gully

merely speculates that there was some sort of personal relationship between Basnett and

Hundley. Admissible evidence reflects, however, that they were not friends, they did not

socialize or eat lunch together as Gully suggests and, in fact, they worked different shifts

and were assigned to different housing units at the time of the allegations at issue in the

Complaint. (Doc. 80, Ex. A, p. 8; Doc. 80, Ex. I, pp. 92-94).

                                        Page 11 of 18
         Gully argues that there is a genuine issue of material fact precluding summary

judgment because of several statements allegedly made by Basnett and Hundley about

the reasons for placing Gully in the crisis watch cell. Specifically, he claims that Basnett

told him she was placing him in the cell to “teach him a lesson” (Doc. 78, Ex. A, pp. 66,

67) and that Hundley was her friend and he had a “far reach [in the prison]” (Doc. 78, Ex.

A, p. 67). And Gully claims Hundley made threats about burying him in segregation

when he was escorting him to healthcare during the first incident on October 11 discussed

above.

         But even if the Court assumes that these statements were made by Basnett and

Hundley, Gully could not establish the second and third elements of a retaliation claim.

While his lawsuit against Hundley was certainly protected activity, there is no evidence

he suffered a deprivation that would likely deter First Amendment activity in the future.

As discussed below, even if the cell was contaminated as Gully contends, there is no

evidence that Basnett or Hundley knew about those conditions. Basnett’s role was limited

to making the determination that Gully needed to be on crisis watch (she was not present

when he was escorted there, had no control over which cell he would be placed in, and

did not visit him until the next day when she removed him from crisis watch). Likewise,

there is no evidence that Hundley was involved in the decision to place him there or in

Gully’s physical transfer from segregation to crisis watch. In fact, there is no evidence

that Hundley even knew that Gully had been put on crisis watch.

         Moreover, Gully was in the cell for approximately 24 hours, which is the earliest



                                       Page 12 of 18
time an inmate can be released from crisis watch after being placed there. 2 He was taken

to the crisis watch cell from a segregation cell, a restrictive environment, in the same

wing. A reasonable juror simply could not find that a person of ordinary firmness would

be deterred by this brief placement. And, of course, Gully was not deterred from

prosecuting the action against Hundley (which remains pending today) or filing another

lawsuit against him.

       Also, with respect to Hundley, there is likewise no evidence that he was personally

involved in the decision to put Gully on suicide watch. Gully admits Hundley was not

present on October 16, he does not know where in the prison he was working at the time,

and he had not seen him since October 11. (Doc. 78, Ex. A, p. 65-66).

       And, even if the Court assumes that Gully suffered a deprivation that would likely

deter First Amendment activity in the future, he has failed to show a causal connection

between the two. He produced no evidence that Basnett knew about the lawsuit which

had been filed six months before, and he admits he had not had any issues with Basnett

during that period of time. And, of course, Gully admits to having threatened Hundley

just a few days before (on his way to healthcare), so it’s a more reasonable inference that

if Basnett made any statements suggesting that Gully should leave Hundley alone (which



2
 Although Gully claims he was not suicidal, the records show that he was placed there because
he was threatening to harm himself, which the wing officer heard and reported to Lieutenant
Givens. (Doc. 79, Ex. M, pp. 30-32; 76-78). Givens also testified that Gully threatened to harm
himself, which is why mental health was called to his cell. Id. Basnett testified that she was already
on the wing that day and personally heard Gully repeatedly yell, “I’m suicidal, I’m suicidal.”
(Doc. 80, Ex. G, pp. 27, 47). It is undisputed that when an inmate makes such statements, even if
he immediately retracts them, mental health professional are required by law to place them on
crisis watch. (Doc. 80, Ex. G, pp. 30-32).
                                           Page 13 of 18
she denies of course), it concerned the events of October 11, which had nothing to do with

a First Amendment protected activity.

       Defendants are entitled to summary judgment on Count III.

IV.    Count IV—Intentional Infliction of Emotional Distress—Basnett

       This claim is based on the same facts underlying Count III—that Basnett placed

Gully in the filthy suicide-watch cell without adequate clothing in chilly temperatures in

order to “teach him a lesson”—not because he was truly suicidal. Under Illinois law, the

tort of intentional infliction of emotional distress covers only acts that are truly

“outrageous,” that is, an “‘unwarranted intrusion . . . calculated to cause severe emotional

distress to a person of ordinary sensibilities.’” Knierim v. Izzo, 174 N.E.2d 157, 164 (Ill.

1961) (quoting Slocum v. Food Fair Stores of Fla., 100 So. 2d 396 (Fla.1958)). See Honaker v.

Smith, 256 F.3d 477, 490 (7th Cir. 2001). 3 The tort has three components: (1) the conduct

involved must be truly extreme and outrageous; (2) the actor must either intend that his

conduct inflict severe emotional distress, or know that there is at least a high probability

that his conduct will cause severe emotional distress; and (3) the conduct must in fact

cause severe emotional distress. McGrath v. Fahey, 533 N.E.2d 806, 809 (Ill. 1988). To be

actionable, the defendant’s conduct “must go beyond all bounds of decency and be

considered intolerable in a civilized community.” Honaker, 256 F.3d at 490 (citing Kolegas

v. Heftel Broad. Corp., 607 N.E.2d 201, 211 (Ill. 1992); Campbell v. A.C. Equip. Servs. Corp.,



3
  As noted in the threshold order, the Court exercises its supplement jurisdiction over this state
law claim pursuant to 28 U.S.C. §1367(a), because it is a claim which “derive[s] from a common
nucleus of operative fact” with the original federal claims brought under 42 U.S.C. § 1983.
Wisconsin v. Ho-Chunk Nation, 512 F.3d 921, 936 (7th Cir. 2008).
                                         Page 14 of 18
Inc., 610 N.E.2d 745, 749 (Ill. App. Ct. 1993). Whether conduct is extreme and outrageous

is judged on an objective standard, based on the facts of the particular case. Honaker, 256

F.3d at 490.

       Here, the Court simply does not find that Basnett’s conduct rises to the level of

extreme and outrageous. Even assuming the Court were to find that the cell conditions

were as Gully describes in the Complaint, 4 there is no evidence that Basnett had any

knowledge of the conditions of the cell. Gully admits he was taken to the cell by officers,

Basnett was not on the wing when that happened (Doc. 78, Ex. A, p. 59), and Basnett did

nothing to cause the conditions of the cell (Doc. 78, Ex. A, p. 64).

       Moreover, there is simply no evidence that being in the cell caused Gully severe

emotional distress. He claims he was “depressed” but admits that being in the cell only

aggravated depression that he already had. In the end, Gully has failed to produce

evidence that any worsening of his depression was caused by the cell conditions. His

records reflect many pre-existing reports of mental health issues, including anxiety and

depression, related to a variety of factors, including loss of his grandmother, not being

able to see his nephew/son, and losing a best friend, just to name a few. After he was

released from the cell, Gully did not report any emotional damage at all and certainly no

severe emotional distress. Basnett is entitled to summary judgment on this claim.



4
 As Basnett’s counsel points out, Gully’s deposition testimony is inconsistent with his Complaint
in that he admitted has was not naked but instead had a “turtle suit” described as a “smock” of
sorts (Doc. 78, Ex. A, p. 61), and while there were mice in the cell, there are also mice throughout
Lawrence (Doc. 78, Ex. A, p. 63). He also admitted that he did not have any contact with the
alleged feces on the walls and couldn’t say for sure whether he touched the dried urine or the
semen (Doc. 78, Ex. A, p. 69).
                                          Page 15 of 18
V.     Count V—Eighth Amendment Claim Concerning Conditions of the Cell—Basnett
       and Givens.

       The Eighth Amendment prohibition on cruel and unusual punishment forbids

unnecessary and wanton infliction of pain and punishment grossly disproportionate to

the severity of the crime. Rhodes v. Chapman, 452 U.S. 337, 346 (1981) (quoting Gregg v.

Georgia, 428 U.S. 153, 173 (1976)). Two elements are required to establish a violation of the

Eighth Amendment’s cruel and unusual punishments clause with regards to any

conditions of confinement in prison. First, an objective element requires a showing that

the conditions deny the inmate “the minimal civilized measure of life’s necessities,”

creating an excessive risk to the inmate’s health or safety. Farmer v. Brennan, 511 U.S. 825,

834 (1994). The objective conditions must have resulted in an unquestioned and serious

deprivation of basic human needs such as food, medical care, sanitation, or physical

safety. Rhodes, 452 U.S. at 347. The second requirement is a subjective element—

establishing a defendant’s culpable state of mind, which is deliberate indifference to a

substantial risk of serious harm to the inmate from those conditions. Farmer, 511 U.S. at

837, 842. The deliberate indifference standard is satisfied if the plaintiff shows that the

prison official acted or failed to act despite the official’s knowledge of a substantial risk

of serious harm from the conditions. Farmer, 511 U.S. at 842. It is well-settled that mere

negligence is not enough. See, e.g., Davidson v. Cannon, 474 U.S. 344, 347-48 (1986).

       Gully states that Basnett and Givens forced him into the suicide-watch cell, which

was contaminated with human waste and blood-smeared walls, had semen stains on the

mattress, and reeked of a foul odor. Although he alleged in the Complaint that he was


                                       Page 16 of 18
left in the suicide-watch cell for two days, it turns out that it was only about 24 hours.

Assuming a jury believed Gully’s testimony about the conditions of the cell (which is not

certain based on the evidence discussed with respect to Count IV, above), he could meet

the objective factor of posing an excessive risk to Gully’s health. See Vinning-El v. Long,

482 F.3d 923, 924 (7th Cir. 2007) (prisoner held in cell for three to six days with no working

sink or toilet, floor covered with water, and walls smeared with blood and feces); Johnson

v. Pelker, 891 F.2d 136, 139 (7th Cir. 1989) (inmate held for three days in cell with no

running water and feces smeared on walls).

       As to the subjective component of his claim, however, Gully has not shown that

either Basnett or Givens were deliberately indifferent to the alleged conditions. When

asked in his deposition whether he told Lieutenant Givens about the conditions of the

cell, he said “No. I didn’t see him afterwards.” (Doc. 78, Ex. A, p. 100). He further testified

that he “believe[s]” Givens knew about the conditions of the cell, but he bases that only

on speculation because Givens “come and signs books on the wings and different things

like that.” Id. And Gully admits that other inmates likely caused the conditions, not any

defendant. There is absolutely no evidence that Gully informed either defendant about

the alleged unsanitary conditions or requested clothing or blankets to protect him from

the cold. Defendants are entitled to summary judgment on Count 5.




                                        Page 17 of 18
                                       DISPOSITION

       For the reasons set forth above, the Court GRANTS the motions for summary

judgment (Docs. 51, 54). The Clerk of Court is DIRECTED to change the name of

Defendant Basnett on the docket sheet as set forth in footnote 1, close this case, and enter

judgment accordingly.

       IT IS SO ORDERED.

       DATED: March 30, 2020


                                                 _____________________________
                                                 NANCY J. ROSENSTENGEL
                                                 Chief U.S. District Judge




                                       Page 18 of 18
